Citation Nr: 1334821	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  12-01 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for porphyria cutanea tarda.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran had active military service June 1967 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of June 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  By a July 2007 rating decision, service connection for skin disability was denied on the basis that there was no evidence of then-current disability.  The Veteran did not appeal.

2.  Evidence received since the 2007 final decision relates to an unestablished fact necessary to substantiate the claim of service connection for porphyria cutanea tarda and it raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision that denied service connection for a skin disability is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the July 2007 rating decision in connection with the Veteran's claim of entitlement to service connection for porphyria cutanea tarda is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO previously denied the Veteran's claim of service connection for a skin disability by a July 2007 rating decision.  The RO considered service treatment records and medical records associated with the claims file.  In the July 2007 denial, the RO determined that service connection for a skin disability was not warranted because there was no evidence of the Veteran having a current skin disability.  The Veteran was notified of this decision and of his procedural and appellate rights by letter dated in August 2007.  He did not appeal.  Thus, the decision is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

The Veteran submitted a statement in March 2009 explaining that the skin condition that he previously sought service connection for was porphyria cutanea tarda.  The RO, in turn, issued a June 2009 rating decision, which reopened the Veteran's claim but denied on the merits.  After that decision was rendered, the Veteran submitted a statement asserting that his skin condition and the blisters on his hands were the result of exposure to herbicides while on active military service.  By a December 2009 rating decision, the RO confirmed the previous denial.  In January 2010, the Veteran submitted a Notice of Disagreement in response to the June and December 2009 decisions.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the July 2007 rating decision includes October 2008 treatment records from Dr. S.T., various VA treatment records, an August 2008 statement from the Veteran, and the report of an April 2011 VA examination.

The Board concludes that the additional evidence is new and material with respect to the question of service connection for a skin condition.  In particular, a January 2009 VA treatment record contains a working diagnosis of porphyria cutanea tarda made by Dr. M.L.  Further, the Veteran submitted an August 2008 statement in which he reported that his physician told the Veteran that the blisters on his hands were related to his exposure to Agent Orange.  For purposes of determining whether to reopen the instant claim, the credibility of that statement is presumed.  Justus, 3 Vet. App. at 510.  As the Veteran has submitted evidence of a diagnosed skin disability, specifically porphyria cutanea tarda, and also provided hearsay evidence that his skin disability is related to an event in service, specifically exposure to herbicides, the Board concludes that new and material evidence has been submitted.


ORDER

New and material evidence having been submitted, the claim of service connection for porphyria cutanea tarda is reopened; to this limited extent, the appeal is granted.


REMAND

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2012).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include porphyria cutanea tarda.  Id. 

For service connection to be granted for porphyria cutanea tarda, it must be manifested to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) ; Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

A Veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to the contrary.  Id.  Here, the Veteran's personnel records show that he served in the Republic of Vietnam during the specified period, and he is thus presumed to have been exposed to herbicides.  There is no affirmative evidence to the contrary.

As delineated in 38 C.F.R. § 3.159(c)(4) (2012), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements consisting of an event, injury, or disease in service; evidence of current disability; the medical evidence of record not containing sufficient competent medical evidence to decide the claim; and the Veteran indicating that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Initially, the Board notes that the Veteran may be entitled to service connection either presumptively under 38 C.F.R. § 3.307(a)(6)(ii) or on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (service connection on a direct basis must be considered where presumptive service connection is not established).  

The evidence of record reveals that a VA examination is required before the claim can be adjudicated.  A January 2009 VA treatment record from Dr. M.L. specifies that the Veteran has a working diagnosis of porphyria cutanea tarda.  Additionally, as discussed above, the Veteran's exposure to herbicides during service is presumed.  A review of the Veteran's STRs also reveals that upon separation, after the Veteran returned from Vietnam, the Veteran was observed as having petechiae.  See March 1969 Chronological Record of Medical Care; April 1969 Chronological Record of Medical Care.  Further, at separation, the Veteran explained that he had an undiagnosed purpura but was cleared for separation.  See May 1969 Report of Medical History.  Finally, the Veteran asserted that a physician told him that the blisters on his hands were related to his exposure to Agent Orange.  There is no evidence of record rebutting the Veteran's statement as to what he was told by his doctor.  Given the above evidence, the Veteran is entitled to a VA examination to determine whether he in fact has porphyria cutanea tarda and whether it is traceable to military service, including herbicide exposure.   See 38 C.F.R. § 3.159(c)(4) (2012); McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  The AOJ should specifically attempt to ascertain which physician told the Veteran that the blisters on his hands were related to exposure to herbicides while in service and obtain those records and/or statement from the physician.  The Veteran should be specifically asked to have his physician provide a written statement regarding diagnosis and etiology of the blisters.

2.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed disability.  The claims folder should be made available to the examiner for review.  All tests and studies deemed necessary should be accomplished.  Specifically, tests necessary to definitively diagnose porphyria cutanea tarda and to differentiate it from any other porphyria should be undertaken.  A detailed history regarding the onset of symptoms should be obtained from the Veteran.  Based on the information obtained, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a skin disability, such as porphyria cutanea tarda, that is related to his period of active service.  In doing so, the examiner should specifically comment on the Veteran's presumed exposure to herbicides and his history of problems about the time he was in service.  The medical reasons for accepting or rejecting the Veteran's history should be set forth in detail.  If porphyria cutanea tarda is diagnosed, it should be specifically noted whether any symptoms the Veteran experienced within a year of his return from Vietnam were related to this disease.  To the extent feasible, the extent of the symptoms experienced by the Veteran in that first post-Vietnam year should be described in detail.  

3.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, the AOJ should readjudicate the claim on appeal.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

